Citation Nr: 0111874	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  97-06 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of cancer of 
the right tonsil, claimed as a residual of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO) denying a claim of entitlement to 
service connection for residuals of cancer of the right 
tonsil, claimed as a residual of exposure to Agent Orange.

In January 1999, the Board remanded the case for a Travel 
Board hearing, which was conducted in May of that year.  In 
August 1999, the Board remanded the case to obtain tissue 
slides for submission to the Armed Forces Institute of 
Pathology (AFIP) for review and an opinion.  In April 2000, 
the Carilion New River Valley Medical Center Department of 
Pathology submitted the tissue slides to the RO, and the case 
was returned to the Board.  In January 2001, the Board 
requested an opinion from AFIP.  The opinion was received the 
following month, and subsequent to review of the opinion, the 
representative indicated that he had no further evidence or 
argument to present.  The tissue slides should be returned to 
the Carilion New River Valley Medical Center Department of 
Pathology by the RO when the appellate process is completed.

In a statement received in June 1997, the veteran raised the 
issues of entitlement to service connection for keratosis and 
arthritis of the back, claimed as residuals of exposure to 
Agent Orange.  These issues are not ripe for appellate review 
and are referred to the RO for appropriate action. 





FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.  
The veteran was notified of the information and evidence 
needed to substantiate this claim, all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained, and the VA obtained a medical opinion from the 
Armed Forces Institute of Pathology.

2.  The preponderance of the competent and probative evidence 
shows that the veteran had a carcinoma of the right tonsil, 
which metastasized into the right jugulodigastric lymph 
nodes, and that he did not have non-Hodgkin's lymphoma.

3.  The preponderance of the competent and probative evidence 
shows that the carcinoma of the right tonsil is of post-
service onset and that it is not otherwise related to active 
service, including any exposure to Agent Orange.


CONCLUSION OF LAW

Carcinoma of the right tonsil was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect no complaints or findings of 
any tonsil problems and they do not indicate that the veteran 
contracted the Epstein-Barr virus during service. His DD Form 
214 shows that his specialty title was military policeman and 
that he did not receive any combat citations or medals.

Private medical records reflect that in January 1994 the 
veteran complained of an inflammatory process with exudate 
and was found to have enlarged tonsils with exudate on the 
left tonsillar bed.  He said that he had these symptoms once 
a year.  He had pharyngitis in November 1995, and in late 
March 1996, he complained of a sore throat.  Physical 
examination revealed a hypertrophic pustular right tonsil 
with exudate.  A biopsy was scheduled.

On April 4, 1996, the veteran underwent a biopsy of a right 
tonsil mass (Tissue No. [redacted]) at Radford Community 
Hospital.  In the biopsy report, it was noted that the 
sections showed tissue that consisted mostly of squamous cell 
carcinoma.  The diagnosis was moderately differentiated 
squamous cell carcinoma.  

The veteran underwent a computed tomography (CT) scan of the 
head and neck region on April 15, 1996.  The CT scan revealed 
a mass in the right tonsil and an enlarged right 
jugulodigastric node.  There was no other evidence of 
metastatic disease.  Chest X-rays were normal.

On April 18, 1996, the veteran underwent a right 
tonsillectomy and modified upper right neck dissection at 
Radford Community Hospital.  Tissue specimens (Tissue No. [redacted]) 
were taken from the right jugulodigastric lymph 
nodes and the right tonsil.  In the biopsy report, it was 
noted that the sections of the right jugulodigastric lymph 
nodes showed two greatly enlarged lymph nodes that contained 
sheets of metastatic neoplasm, which consisted of cells with 
prominent central nucleoli, vesicular nuclei, and 
considerable variation in nuclear size.  It was reported that 
the tumor was growing within the lymphoid tissue with little 
or no tissue reaction.  It was also indicated that the tumor 
morphology and growth pattern were reminiscent of 
undifferentiated nasopharyngeal carcinoma, Regaud pattern. 

As for the tissue specimens taken from the right tonsil, it 
was noted in the biopsy report that the sections of the right 
tonsil showed that much of the tonsil was replaced by a high-
grade neoplasm that was identical to that seen in the lymph 
nodes.  The tumor revealed a few foci of squamous 
differentiation.  

Immunostains for epithelial membrane antigen and broad-
spectrum cytokeratin showed strong, diffuse staining of the 
tumor cells.  It was also indicated that, in review, the 
biopsy and excision demonstrated a neoplasm that was best 
considered undifferentiated with rare foci of squamous 
differentiation (lymphoepithelioma). The diagnosis regarding 
the right jugulodigastric lymph nodes was undifferentiated 
carcinoma (lymphoepithelioma), metastatic to two of the three 
right jugulodigastric lymph nodes.  The diagnosis as to the 
right tonsil was undifferentiated carcinoma 
(lymphoepithelioma) with rare foci of squamous 
differentiation, surgical margin clear.

R. Heath, M.D., a radiation oncologist, first examined the 
veteran on May 13, 1996.  The veteran reported that he had 
had problems with his tonsils for most of his life, mostly 
repeated infections.  He indicated that he had served in the 
Republic of Vietnam, but that, as far as he remembered, he 
did not have any viral or flu-like symptoms while serving 
there.  He noted that he had chewed tobacco intermittently 
for most of his life and had never smoked.  He described 
himself as a social drinker and indicated that he used 
alcohol very occasionally.  After a physical examination, Dr. 
Heath's impression was that the veteran had undifferentiated 
carcinoma of the right tonsil.  The veteran subsequently 
began radiation therapy.

On May 29, 1996, the Department of Pathology at the Roanoke 
Memorial Hospital received the slides of the biopsies 
performed in April 1996 at Radford Community Hospital.  The 
slides were reviewed, and a surgical pathology report was 
prepared on May 31, 1996.  In the report, it was noted that 
sections of the tonsillar biopsy (Radford # [redacted]), taken 
on April 4, 1996, showed anastomosing sheets and cords of 
malignant epithelial cells.  It was reported that there was 
minimal evidence of squamoid differentiation and that it was 
considered undifferentiated (nonkeratinizing) carcinoma.  As 
for the sections of tonsillar and lymph node tissue (Radford 
[redacted]), taken on April 18, 1996, it was indicated that 
there was a epithelial neoplasm that appeared to have arisen 
within the tonsil and to have metastasized to two of three 
right jugulodigastric lymph nodes.  It was noted that the 
histology of the tumor was virtually identical to the 
previous biopsy and that the two biopsies were felt to 
represent the same disease process.  It was reported that 
sheets of undifferentiated epithelial cells were present with 
a high mitotic rate.  It was indicated that a review of the 
immunoperoxidase stains showed positive staining of the tumor 
cells for epithelial membrane antigen and broad-spectrum 
keratin.  The diagnosis regarding the biopsy of the right 
tonsillar mass ([redated]) was undifferentiated carcinoma.  
The diagnosis as to the slides of the right jugulodigastric 
area lymph nodes ([redated]) was undifferentiated 
carcinoma, metastatic to two of three lymph nodes.  The 
diagnosis with regard to the biopsy of the right tonsil (S-
[redacted]) was undifferentiated carcinoma, surgical margins 
free.

In a June 3, 1996, private treatment record, Dr. Heath noted 
that the pathologists at both the Roanoke Memorial Hospital 
and the Radford Community Hospital concurred that the veteran 
had an undifferentiated carcinoma of the lymphoepithelioma 
type, which was consistent with what was typically seen in 
the nasopharynx.  It was indicated that the doctor who 
performed the surgery at Radford Community Hospital found no 
evidence of a disease in the nasopharynx.  Dr. Heath did a 
fiberoptic endoscopy of the nasopharynx and also concluded 
that there was no evidence of any nasopharynx lesions.

A private outpatient treatment record dated in September 1996 
reflects that the veteran reported that he was exposed to 
Agent Orange while in the Republic of Vietnam.  He denied any 
alcohol or tobacco use.  The impression was a history of 
tonsillar cancer.

The veteran's spouse wrote a letter to the President in 
October 1996.  She said that Dr. Heath stated that the type 
of cancer that the veteran had was only found in the Orient.  
Based on what Dr. Heath told her, she concluded that there 
must be a connection between the cancer and the veteran's 
service in the Republic of Vietnam.

Dr. Heath wrote to the veteran and his spouse in November 
1996, in response to a letter from them.  He stated that he 
wished that he could be very conclusive about the exact 
origin or cause of the veteran's tonsillar cancer but that, 
as in the case of most cancers, the exact cause was unknown.  
He indicated that, based on the pathology reports from 
Radford Community Hospital and Roanoke Memorial Hospital, the 
veteran had an undifferentiated carcinoma of the right 
tonsil.  He noted that it had spread to the nearby lymph 
nodes, but that it was not a separate lymphoma.  He reported 
that the usual cause of this type of cancer in someone the 
veteran's age is exposure to tobacco products, noting that 
what made this case unusual was the fact that the veteran had 
only chewed tobacco and had never smoked.  

In the letter, Dr. Heath stated that there are "cancers of 
the area slightly above the tonsil, called the nasopharynx, 
that are very similar to [the veteran's].  He explained that 
that was why he had evaluated the veteran's nasopharynx with 
a fiberoptic scope, but that there was no cancer in that area 
prior to starting radiation therapy.  According to Dr. Heath, 
"It is known that some of these nasopharynx cancers (not the 
tonsil) can be caused by a very common virus called the 
Epstein-Barr virus," although in the United States most of 
the nasopharyngeal cancers are not caused by that virus.  He 
said that in China and Southeast Asia the Epstein-Barr virus 
(EBV) is endemic and that there is a much higher incidence of 
it causing anaplastic nasopharyngeal cancer.  He indicated 
that, while in Southeast Asia, the veteran may have been 
exposed to many people with the EBV and that this exposure 
may have predisposed him to a nasopharyngeal cancer, but that 
such could not be known for sure.  Dr. Heath also noted that 
most of the cases of nasopharyngeal cancer in the United 
States were more related to tobacco use than to viral 
infections and that although EBV titers could be taken, 
elevated titers would still not be conclusive as to the cause 
of the veteran's cancer.  Dr. Heath concluded that there was 
no way to know whether anything the veteran was exposed to 
Vietnam besides tobacco products could be directly linked to 
his cancer.  

In his February 1997 VA Form 9, the veteran argued that his 
cancer was in the pharynx and that there was a positive 
association between exposure to certain herbicides and 
cancers of the trachea, larynx, bronchus and lungs.  He 
concluded that there must be a positive association between 
exposure to certain herbicides and any cancers in the pharynx 
because the pharynx is also part of the respiratory system.  
He also said that he had been a door gunner in Vietnam and 
that he was shot down three times and exposed to Agent Orange 
in the jungle after being shot down.  

In an April 14, 1997, follow-up note, Dr. Heath noted that he 
had received a letter from veteran's spouse asking for his 
opinion on whether Agent Orange may have caused the veteran's 
malignancy.  Dr. Heath reported that he researched the matter 
and that the information regarding any relationship between 
Agent Orange and a malignancy in the tonsil area was very 
limited.  Dr. Heath indicated that, at one time, there were 
some thoughts that there might be an increased incidence of 
nasopharyngeal cancer in people exposed to Agent Orange, but 
that his literature review did not find such an increased 
incidence.  Dr. Heath noted that he gave the veteran two 
articles suggesting that there was no change in incidence in 
those cancers in Vietnam veterans exposed to Agent Orange as 
compared to other men of the same age group living in the 
United States.  An examination of the veteran, including 
inspection and palpation of the oropharynx, including the 
right tonsil, tonsillar pillar, base of the tongue, and 
posterior and lateral pharyngeal walls, showed no evidence of 
malignancy.  It was concluded that there was no evidence of 
recurrence.  Dr. Heath told the veteran that although Agent 
Orange may have played a role in his malignancy inasmuch as 
he was not a smoker, Dr. Heath thought that the body of 
evidence collected to date showed no clear association 
between Agent Orange and nasopharynx or tonsillar 
lymphoepithelioma. 

In a statement received in June 1997, the veteran noted that 
in a pathology report it was merely noted that it appeared 
the cancer had arisen within the tonsil and had metastasized 
to the right lymph nodes.  The veteran argued that the 
pathologist was not 100 percent certain as to whether the 
cancer began in the tonsil as opposed to the lymph nodes, and 
that, in any event, the tonsils were part of the lymphatic 
system so his cancer could be classified as non-Hodgkin's 
lymphoma.  He also argued that his cancer could be classified 
as a soft-tissue sarcoma, specifically epithelioid sarcoma.  
He maintained that the mouth and throat are part of the 
respiratory system and that, thus, he had a cancer of the 
respiratory system.

The veteran underwent a VA general medical examination in 
July 1997 performed by a nurse practitioner.  He reported 
that he had cancer of the throat, tonsils and lymph nodes, 
and had received thirty-three radiation treatments.  He said 
that he was not involved in the handling or spraying of Agent 
Orange, but that he was definitely in areas that had been 
recently sprayed and that he ate food or drank water that 
could have been contaminated with Agent Orange.  Following an 
examination, the impressions were post-operative "limphoma 
[sic]" and fatigue related to radiation.

The veteran underwent a CT scan of the neck in October 1997 
that revealed thickening believed to be secondary to scarring 
from the previous surgery and radiation therapy.  It was 
noted, however, that an early recurrent tumor or metastasis 
could not be totally ruled out.  It was also indicated that 
there was no evidence of any significant lymphadenopathy.

In November 1997, the veteran submitted photocopies of pages 
from three medical treatises.  One was from What You Need To 
Know About Non-Hodgkin's Lymphomas, published by the National 
Cancer Institute of the National Institutes of Health (NIH).  
That document notes that lymphoma is a general term for 
cancers that develop in the lymphatic system, that the most 
common form of lymphoma is called Hodgkin's disease, and that 
all other lymphomas are grouped together and are called non-
Hodgkin's lymphoma.  That document also notes that tonsils 
are part of the lymphatic system.  A handwritten notation on 
that page appears to have been made by the veteran's spouse 
and states that the veteran's cancer should be classified as 
a non-Hodgkin's lymphoma.

The veteran also submitted photocopied pages from Veterans 
and Agent Orange Update 1996, a report prepared by the 
National Academy of Sciences (NAS) Institute of Medicine.  In 
that report, it is noted that the "scientific evidence on 
the association between herbicide exposure and nasopharyngeal 
cancer continues to be too sparse to make a definitive 
statement."  Based on that statement, the veteran argued 
that he was entitled to reasonable doubt with regard to 
whether his cancer was related to active service.  In the 
report, it is also noted that "non-Hodgkin's lymphoma 
includes a group of malignant lymphomas - that is, neoplasms 
derived from lymphoreticular cells in lymph nodes, bone 
marrow, spleen, liver, or other sites in the body."  

The veteran also submitted a December 1990 article on non-
Hodgkin's lymphoma prepared by the Selected Cancers 
Cooperative Study Group, a group made of the Centers for 
Disease Control (CDC), eight tumor registries/epidemiologic 
research groups and four pathology review panels.  The 
article notes that one of the contaminants in Agent Orange is 
a carcinogen in animals.  The article also states that this 
particular contaminant is associated with an increase in the 
incidence of tumors in the liver, lung, thyroid, nose and 
mouth in animals, but that the effects of that particular 
contaminant vary widely among species.  The article also 
reflects that the use of term "animals" does not refer to 
humans.  The article also reports that the group examined the 
risk of nasopharyngeal cancer among Vietnam veterans and that 
they found no association between that cancer and military 
service in Vietnam.  

In a September 1998 statement, the veteran noted that, 
according to Dr. Heath's most recent statement, there was no 
way of knowing whether his cancer was related to exposure to 
Agent Orange, and argued that, therefore, he was entitled to 
the benefit of the doubt under VA regulations.

In January 1999, the Board remanded the veteran's claim to 
schedule him for a Travel Board hearing.

At the May 1999 Travel Board hearing, the veteran testified 
that he was exposed to Agent Orange when he was in Long Binh 
near General Westmoreland's headquarters.  He reported that 
his primary duty was as a military policeman, but that he did 
a lot of convoy escort guard work.  He said that he had had 
problems with his tonsils since he was a child and that he 
had trouble with his tonsils when he was in Vietnam.  He 
stated that his tonsils had been swollen for years, but that 
there was no discoloration in his tonsils until April 1996, 
when it was discovered that he had cancer.  As for tobacco 
use, he testified that he had never smoked cigarettes and had 
probably started chewing tobacco after he left school and may 
have started after  service.  Transcript.

At the hearing, the veteran's spouse testified that she was a 
registered nurse and an intensive care supervisor.  She noted 
that the upper respiratory system included the nose, mouth 
and throat and argued that the veteran's was a lymphoma.  She 
said that she talked to a doctor at Duke University about the 
cancer, but that he would not put anything in writing 
although he told her that the EBV sometimes caused his type 
of cancer.  She also indicated that Dr. Heath specifically 
asked if the veteran had ever been to the Orient.  However, 
she noted that Dr. Heath would not admit to anything 
regarding the veteran's cancer unless it concerned a 
radiation procedure. Id.

At the hearing, the veteran submitted information from 
websites, including definitions from the Merriam-Webster 
Medical Dictionary.  According to the Merriam-Webster Medical 
Dictionary, the definition of lymphoma is "a usually 
malignant tumor of lymphoid tissue."  The definition of non-
Hodgkin's lymphoma is "any of the numerous malignant 
lymphomas ... that are not classified as Hodgkin's disease and 
that usually have malignant cells derived from B cells or T 
cells."  A page from the Mayo Clinic website also contains a 
definition of lymphoma: "a general term for cancers that 
develop in your lymph system."  That page also says that 
there were two types of lymphomas, Hodgkin's disease and non-
Hodgkin's lymphoma, and that the tonsils were part of the 
lymphatic system.  In a page from another website, it is 
noted that tonsillar lymphoma is a type of non-Hodgkin's 
lymphoma.  The veteran also medical dictionary definition of 
lymphoepithelioma -- "poorly differentiated squamous cell 
carcinoma that involves the lymphoid tissue of the tonsils 
and nasopharynx."

In August 1999, the Board remanded the veteran's claim to 
obtain the actual tissue slides from the April 1996 biopsies 
done at Radford Community Hospital so that AFIP could 
determine whether his cancer was non-Hodgkin's lymphoma.  

The veteran's spouse submitted a statement in December 1999.  
She said that one of the veteran's doctors hinted that being 
in the Orient could have caused his cancer and that the 
veteran had only been in the Orient when he served in 
Vietnam.  She also argued that, based on information provided 
by the National Cancer Institute of the National Institutes 
of Health, any cancer of the lymphatic system, to include the 
tonsils, should be classified as a non-Hodgkin's lymphoma 
because lymphoma is a general term for cancers in the 
lymphatic system.  She further argued that any cancer of the 
lymphatic system, mouth, nose or throat should be considered 
an Agent Orange presumptive disorder.  She also submitted 
copies of letters and medical reports she had received from 
and pertaining to other Vietnam veterans who had developed 
certain cancers.  These were sent to her in response to her 
request that had been published in a service organization's 
magazine.  

The Carilion New River Valley Medical Center Department of 
Pathology submitted the tissue slides to the RO in April 
2000, and the claims file with the tissue slides was returned 
to the Board.

In January 2001, the Board submitted the claims folder and 
the tissue samples to AFIP for an opinion regarding the 
nature and etiology of the veteran's cancer.  In February 
2001 AFIP responded as follows: 

In the letter dated January 19,2001, The Board of 
Veterans' Appeals requested an opinion from the Armed 
Forces Institute of Pathology regarding the nature of 
the pathologic material submitted from the veteran....  In 
that letter three specific questions were asked 
regarding our opinion of this patient's histopathology 
and related issues.

1.  What is the correct diagnosis of the 
veteran's cancer and specifically did it 
constitute non-Hodgkin's lymphoma?

The AFIP diagnoses are reported 
separately. In our opinion the subject 
tumor is "poorly differentiated squamous 
cell carcinoma" (of the tonsil).  Both by 
the histologic features seen in the 
examined slides and by the reported 
immunohistochemical findings of the 
contributing pathologist the tumor is a 
carcinoma and not a lymphoma.  The 
somewhat inappropriate use of the term 
"lymphoepithelioma" may be confusing. 
Although there is some histologic 
resemblance of this tonsillar carcinoma 
to the undifferentiated nasopharyngeal 
carcinomas that have sometimes been 
called "lymphoepitheliomas," this subject 
tumor is not quite the same thing.  The 
term "lymphoepithelioma" is explained in 
the section on nasopharyngeal carcinoma 
in Ackerman's Surgical Pathology (see 
reference 1).

"A high proportion of these tumors" 
(nonkeratinizing nasopharyngeal 
carcinomas) "(particularly in the 
undifferentiated subgroup) is accompanied 
by a prominent inflammatory infiltrate 
rich in lymphocytes, a fact responsible 
for the designation lymphoepithelioma 
that these neoplasms have traditionally 
received. The term is a misnomer inasmuch 
as the lymphocytic population is not 
neoplastic. As a matter of fact it may be 
accompanied by other inflammatory cells  
such as plasma cells, eosinophils, and -- 
on rare occasions -- epithelioid and 
multinucleated giant cells; however, the 
term "lymphoepithelioma," inaccurate as 
it may be should perhaps be retained in 
view of the characteristic appearance of 
this neoplasm, which it is not properly 
addressed by any of the alternative names 
proposed."

Although the subject neoplasm is arising 
in a "lymphoid" site  (i.e. the tonsil) 
the neoplastic cells are epithelial and 
not lymphoid in origin.  Therefore the 
tumor is classified as a carcinoma, "a 
malignant new growth made up of 
epithelial cells" and not a malignant 
lymphoma "a group of malignant neoplasms 
characterized by the proliferation of 
cells native to the lymphoid tissues, 
i.e. lymphocytes, histiocytes, and there 
precursors and derivatives" (Dorland's 
Illustrated Medical Dictionary, 28th 
Edition, see reference 2).

2.  Is it at least as likely as not that 
the veteran's cancer had its onset during 
his military service from October 1965 to 
September 1967 even though it was not 
diagnosed until the mid-1990s?

It is beyond the scope of our experience 
to give a definitive answer to this 
question.  We would direct the Board's 
attention to the National Academy of 
Sciences Institute of Medicine review of 
health effects in Vietnam Veterans to 
address the epidemiologic evidence for 
any possible associations of ill- health 
among Vietnam veterans and possible 
exposures while serving in Vietnam. 

There are, however, important recognized 
etiologic and demographic features of 
tonsillar squamous cell carcinoma in the 
general population.  Squamous cell 
carcinoma of the tonsil is reportedly 2 
to 4 times more common in men than women 
and occurs primarily in the 50-70 year 
age range.  Only 4-7 % of patients are 
younger than 40 years old (see reference 
3).  Squamous cell carcinoma of the 
tonsil is closely linked to the use of 
alcohol and tobacco.  Some studies have 
found significantly high titres of 
Epstein-Barr virus (EBV) antibodies in 
patients with this tumor compared to 
control patients, (see reference 3).

3.  Please render an opinion as to 
whether the cancer, regardless of the 
date of diagnosis, was as likely as not 
caused by any exposure to herbicides in 
Vietnam, and if so, what is the 
scientific basis for that opinion?

In addition to repeating the comments 
made in response to question 2 above, the 
AFIP published a report on the pathologic 
findings in Vietnam veterans versus 
pathologic findings seen in service 
personnel from the same era who had not 
been deployed to Vietnam.  No 
significantly higher prevalence of 
oropharyngeal squamous cell carcinoma was 
found in the Vietnam group, compared to 
the era controls, (see reference 4). 

The AFIP report was signed by two medical doctors - one is 
the Acting Chair of the Department of Environmental and 
Toxicologic Pathology and the other is a staff pathologist 
with the same department at AFIP.  The references cited in 
the report are the following: (1) Ackerman's Surgical 
Pathology, Rosai J. Ed., 8th Edition, Mosby-Year Book Inc., 
St. Louis MO, page 296, 1996; (2) Dorland's Illustrated 
Medical Dictionary, 28th Edition, W.B. Saunders, Philadelphia 
PA, pages 265 and 971, 1994; (3) Surgical Pathology of the 
Head and Neck, Barnes L. Ed., 2and Edition, Marcel Dekker 
Inc., New York, NY, Page 404, 2001; (4) Irey NS, Mullick FG, 
Foster WD, A Morphologic Study of Vietnam Veterans.  Modern 
Pathology, 2; 360-364; 1989.  

In a March 2001 statement, the representative indicated that 
he had no further evidence or argument to present.



Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110. 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303.  

If a chronic disorder such as cancer is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  This is a rebuttable presumption.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" 
includes epithelioid sarcoma.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

A veteran is not presumed to have been exposed to Agent 
Orange while serving in the Republic of Vietnam unless he has 
a disease listed at 38 C.F.R. § 3.309(e).  McCartt v. West, 
12 Vet. App. 164 (1999).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  Specifically, the Secretary 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for nasopharyngeal cancer.  
The Secretary's conclusion was based on the NAS report 
entitled Veterans and Agent Orange: Update 1998 in which it 
was determined that the scientific evidence of an association 
between herbicide exposure and nasopharyngeal cancer 
continued to be too sparse to make a definitive statement.  
See Notice, 61 Fed. Reg. 59,232-43 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  A lay person is competent to testify 
only as to observable symptoms.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  A layperson is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Under 38 U.S.C.A. § 1154, in the case of any veteran who 
engaged in combat with the enemy in active service during a 
period of war, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  See Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).

If the veteran provides satisfactory lay or other evidence of 
an in-service injury or disease that is consistent with 
circumstances, conditions, or hardships of such service, then 
there is a factual presumption that an injury or disease was 
incurred in or aggravated by active service.  This 
presumption is rebuttable by clear and convincing evidence to 
the contrary.  Id. at 393; Kessel v. West, 13 Vet. App. 9 
(1999).  However, the veteran still must present medical 
evidence that relates the current disability to the in-
service injury or disease.  Kessel, 13 Vet. App. at 17; Wade 
v. West, 11 Vet. App. 302 (1998).

The Court has held that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In particular, the Court has held 
that an opinion by a registered nurse on the etiology of a 
veteran's disorder is not probative evidence if there is no 
indication (1) that the nurse participated in the veteran's 
treatment, or (2) that the nurse has any special knowledge 
regarding the field of medicine pertaining to the veteran's 
disorder.  Black v. Brown, 10 Vet. App. 279, 284 (1997).  
However, a treating nurse's opinion on etiology can be 
probative evidence.  Goss v. Brown, 9 Vet. App. 109, 113 
(1996).  Furthermore, a layperson's account of what a 
physician said is not competent medical evidence, but a 
medical professional's account of what another medical 
professional said is competent evidence.  Robinette v. Brown, 
8 Vet. App. 69, 74-77 (1995); Flynn v. Brown, 6 Vet. App. 
500, 503-04 (1994).  

Medical article or treatise information can be too general or 
inconclusive.  That is not to say that medical article and 
treatise evidence is irrelevant or unimportant; rather, they 
can provide important support when combined with an opinion 
of a medical professional.  Sacks v. West, 11 Vet. App. 314, 
317 (1998).  In addition, a medical treatise can be competent 
evidence of a medical nexus between an in-service injury or 
disease and a current disability if the treatise discusses a 
generic relationship with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than an 
unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107) (38 U.S.C. § 5107(b) was amended 
by the Veterans Claims Assistance Act of 2000, but with no 
substantive changes in the particular statute).  See also 
38 C.F.R. § 3.102 (2000).

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  This law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran was notified in the 
October 1996 rating decision that there was no evidence that 
the cancer of the right tonsil was related to active service, 
including as a residual of exposure to Agent Orange.  That is 
the key question in this case, and the rating decision - as 
well as the statement of the case and two supplemental 
statements of the case - informed the veteran that evidence 
of relationship between the cancer of the right tonsil and 
active service was needed to substantiate his claim.  
Moreover, in a September 1999 letter, the veteran was 
informed that he could submit additional evidence on the 
issue on appeal.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
rating decision, the statement of the case, and the two 
supplemental statements of the case informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  This case was remanded in January and 
August 1999 for additional development, and the RO complied 
with all instructions.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The veteran submitted his relevant treatment 
records, a statement from his doctor regarding the etiology 
of the cancer of the right tonsil, and information from 
medical treatises.  He has not referenced any evidence that 
has not been obtained and might aid his claim or that might 
be pertinent to the bases of the denial of this claim.  In 
this case, a medical opinion was needed to determine whether 
the veteran had non-Hodgkin's lymphoma and, in the 
alternative, whether his cancer was otherwise related to 
active service.  VA obtained the tissue slides from the April 
1996 biopsies and excisions of the right tonsil and lymph 
nodes and sent them along with the claims file to AFIP for 
further evaluation.  In February 2001, AFIP responded.  

Thus, VA's duty to notify and assist the veteran has been 
satisfied and there is sufficient evidence of record to 
decide the claim.  Accordingly, there is no need for the case 
to be remanded for the RO to consider it under the provisions 
of the new legislation.  

The first question is whether the veteran had non-Hodgkin's 
lymphoma.  The veteran's argument on that question, as 
supported by his spouse, is essentially the following: (1) 
the tonsils and lymph nodes are in the lymphatic system; (2) 
lymphoma means any cancer of the lymphatic system; (3) non-
Hodgkin's disease is any lymphoma that is not Hodgkin's 
disease; (4) the cancer was not only in the right tonsil, but 
also in the lymph nodes; and (5) therefore, he had non-
Hodgkin's lymphoma.  

Diagnosing a malignancy by its exact type obviously is 
complex task and not within the competence of a lay person 
such as the veteran, see Espiritu, 2 Vet. App. at 494-95, or 
even of his wife who is a nurse.  As we know from the 
evidence in this case, such a determination is made by 
pathologists, who are trained in evaluating cells and tissue.  
As for the medical articles and the like submitted in support 
of the claim, they in no way address the nature of the 
veteran's tumor and certainly can not establish that he had a 
lymphoma or other specific type of malignancy.  See Sacks, 11 
Vet. App. at 317.  Although the July 1997 VA examiner noted a 
diagnosis of post-operative "limphoma [sic]" of the right 
tonsil, the examiner was a nurse practitioner, not a 
pathologist or other medical professional with training in 
pathology, and there is no indication that she looked at the 
slides or that she would be have been capable of evaluating 
them if she had looked at them.  Thus, her diagnosis is of 
virtually no probative value and may well be just a 
reiteration of the veteran's opinion as to what type of 
cancer he had.  

On the other hand, Dr. Heath, while not a pathologist, is a 
radiation oncologist, specializing in the radiological 
treatment of cancer.  Additioanlly, he actually treated the 
veteran.  He indicated in a November 1996 letter that the 
veteran had an undifferentiated carcinoma of the right tonsil 
and that, although the carcinoma spread to the nearby lymph 
nodes, it was not a separate lymphoma.  The pathology reports 
also reflect that the veteran did not have a lymphoma.  

Of particular importance and of great probative value is the 
report from AFIP, renowned for its expertise in evaluating 
and addressing complex pathology questions.  The report from 
AFIP is signed by two physicians who not only are 
pathologists but also are assigned to AFIP's Department of 
Environmental and Toxicologic Pathology.  After examining the 
actual tissue slides and other evidence they concluded that 
the veteran had poorly differentiated squamous cell carcinoma 
of the tonsil and not a lymphoma.  AFIP further noted that 
although the veteran's tonsillar carcinoma had some 
histologic resemblance to undifferentiated nasopharyngeal 
carcinomas that have sometimes been called 
lymphoepitheliomas, the veteran's tumor was not quite the 
same thing.  AFIP further noted that although the veteran's 
tumor arose in a lymphoid site, a tonsil, the neoplastic 
cells were epithelial, and not lymphoid, in origin.  Thus, 
the veteran's tumor was classified as a carcinoma -"a 
malignant new growth made up of epithelial cells," and not a 
malignant lymphoma - "a group of malignant neoplasms 
characterized by the proliferation of cells native to the 
lymphoid tissues, i.e. lymphocytes, histiocytes, and there 
[sic] precursors and derivatives."  February 9, 2001, Letter 
from AFIP to the Board (quoting Dorland's Illustrated Medical 
Dictionary, 265, 971, (28th Ed. 1994)).  In short, AFIP 
determined that the veteran did not have non-Hodgkin's 
lymphoma.   




In light of the above, the preponderance of the competent and 
probative evidence supports the conclusion that the veteran 
did not have non-Hodgkin's lymphoma.  38 U.S.C.A. § 1116 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.307, 3.309 (2000).

Although the veteran did not have non-Hodgkin's lymphoma, the 
Board must consider whether he had another Agent Orange 
presumptive disorder listed at 38 C.F.R. § 3.309(e).  Despite 
the veteran's own argument that his cancer could be 
classified as a cancer of the respiratory system or as a 
soft-tissue sarcoma, specifically epithelioid sarcoma, he is 
not competent to express such an opinion and he has not 
submitted any competent evidence that he has a soft-tissue 
sarcoma.  See Espiritu, 2 Vet. App. at 494-95.  At the 
hearing, his spouse suggested that he had a cancer of the 
respiratory system because the upper respiratory system 
includes the nose, mouth and throat.  However, the 
regulations regarding Agent Orange presumptive disorders 
specifically define respiratory cancers as cancers of the 
lung, bronchus, larynx or trachea.  See 38 C.F.R. § 3.309.  
No other cancer that may be in the respiratory system is an 
Agent Orange presumptive disorder.  Accordingly, there is no 
competent evidence that the veteran has any other disorder 
listed in 38 C.F.R. § 3.309(e) as an Agent Orange presumptive 
disorder.  

Having established that the veteran did not have an Agent 
Orange presumptive disorder, the next question is whether his 
cancer was otherwise related to active service, including any 
exposure to Agent Orange.  Service medical records contain no 
suggestion of cancer of the right tonsil.  Despite the 
veteran's report to Dr. Heath that he had had tonsil problems 
most of his life, there is no evidence that he had carcinoma 
of the right tonsil until the mid 1990s, decades after 
service.  Therefore, as the competent evidence does not show 
that the cancer was compensably manifested within one year 
after service, service connection under the basic chronic 
disease presumption is not warranted.  Additionally, AFIP has 
indicated that it is beyond the scope of its experience to 
provide a definitive answer to whether the veteran's cancer 
had its onset during active service and there is no other 
competent and probative opinion that the cancer had its onset 
in service.  AFIP did note that tonsillar squamous cell 
carcinoma occurs primarily in people who are fifty to seventy 
years old and that only 4 to 7 percent of all people with 
that cancer are younger than forty years old, which does not 
support the claim statistically..  

Regarding any relationship between his cancer and any 
exposure to Agent Orange, the veteran reported on his 
February 1997 VA Form 9 that he was exposed to Agent Orange 
during combat, stating that he had been a door gunner and was 
shot down three times.  However, at no other time did he 
claim combat-related exposure to Agent Orange and, according 
to his DD Form 214, his specialty title was military 
policeman and he did not receive any combat citations or 
medals.  At his hearing, he testified that he was primarily a 
military policeman in Vietnam with some duties as a convoy 
escort guard.  Thus, any allegations of combat exposure to 
Agent Orange are of questionable credibility and, in any 
event, there still must be medical evidence relating his 
cancer to the alleged Agent Orange exposure.  See 38 U.S.C.A. 
§ 1154; Kessel, 13 Vet. App. at 17; Wade, 11 Vet. App. at 
305.

The veteran submitted material from Veterans and Agent Orange 
Update 1996, a report prepared by the NAS Institute of 
Medicine.  In that report, it is noted that the "scientific 
evidence on the association between herbicide exposure and 
nasopharyngeal cancer continues to be too sparse to make a 
definitive statement."  Based on that statement, the veteran 
argued that he was entitled to reasonable doubt with regard 
to whether his cancer was related to active service.  In 
essence, the veteran has asserted that he had a 
nasopharyngeal cancer and that the evidence is equipoise as 
to whether it was related in-service exposure to Agent 
Orange. 

The veteran is not competent to establish that he had 
nasopharyngeal cancer.  See Espiritu, 2 Vet. App. at 494-95.  
The competent and probative medical evidence indicates that 
he did not have cancer of the nasopharynx.  In that regard, 
the June 3, 1996, private outpatient record reflects that, 
while the veteran's carcinoma was similar to what was 
typically seen in the nasopharynx, Dr. Heath and the doctor 
who performed the surgery in April 1996 both concluded that 
there was no evidence of cancer in the nasopharynx.  In a 
November 1996 letter, Dr. Heath noted that the area called 
the nasopharynx was "the area slightly above the tonsil," 
and AFIP referred to the veteran's cancer as of the 
oropharynx, not the nasopharynx.  AFIP further noted that, 
while there was some histologic resemblance of the veteran's 
tonsillar carcinoma to the undifferentiated nasopharyngeal 
cancers that have sometimes been called lymphoepitheliomas, 
the veteran's tumor was not the same as a lymphoepithelioma.  
Thus, the competent and probative medical evidence shows that 
the veteran's cancer of the tonsil was not located in the 
nasopharynx and that it was not a nasopharyngeal cancer.   In 
light of the above, the preponderance of the competent and 
probative evidence is against a finding that the veteran had 
nasopharyngeal cancer.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 3.102 (2000).

Even if the veteran's cancer were considered a nasopharyngeal 
cancer, the Selected Cancers Cooperative Study Group reported 
in a December 1990 article that no association was found 
between nasopharyngeal cancer and military service in 
Vietnam.  Additionally, Dr. Heath told the veteran in April 
1997 that there was no increased incidence of nasopharyngeal 
cancer in Vietnam veterans as compared to men of the same age 
group living in the United States.  Dr. Heath concluded that 
the body of evidence collected to date showed no clear 
association between Agent Orange and nasopharyngeal cancer.  
In Veterans and Agent Orange: Update 1998, NAS Institute of 
Medicine reaffirmed their previous determination in the 1996 
report, which was submitted by the veteran, that the 
scientific evidence of an association between herbicide 
exposure and nasopharyngeal cancer continued to be too sparse 
to make a definitive statement.  See Notice, 61 Fed. Reg. 
59,232-43 (1999).  Based on the NAS Institute of Medicine's 
conclusion, the Secretary determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era was not 
warranted for nasopharyngeal cancer.  See id.  Thus, not only 
is the veteran not shown to have nasopharyngeal cancer but 
also the competent and probative evidence does not link 
nasopharyngeal cancer to service in Vietnam/herbicide 
exposure.  

In regard to the cause of the veteran's carcinoma of the 
tonsil and whether it was caused by claimed Agent Orange 
exposure, in his November 1996 statement, Dr. Heath noted 
that the exact cause of the veteran's cancer was simply 
unknown.  Dr. Heath told the veteran in April 1997 that, 
while Agent Orange may have played a role in causing the 
cancer, the body of evidence collected to date showed no 
clear association between Agent Orange and the veteran's 
cancer.  Thus, this opinion, while perhaps conceding that a 
relationship is within the realm of possibility, does not 
indicate that such as relationship is at least as likely as 
not.  Therefore, it does little to help the veteran's claim.  

In addition, the AFIP pathologists addressed the issue of 
whether there was an association between the type of cancer 
that the veteran had and exposure to Agent Orange.  AFIP 
noted that their report showed no significantly higher 
prevalence of oropharyngeal squamous cell carcinoma in 
service personnel who served in the Republic of Vietnam than 
in those from the same era who did not serve in the Republic 
of Vietnam.  Although there are statements and medical 
reports pertaining to other veteran's who served in Vietnam 
and have developed malignancies, such as lymphoma and cancers 
of the face, neck or oral cavity areas, those statements do 
not provide competent evidence in respect to the veteran's 
cancer and they can not be used by the Board as a basis for 
granting service connection. 

In the veteran's September 1998 statement, he reported that, 
according to Dr. Heath's most recent statement, there was no 
way of knowing whether his cancer was related to exposure to 
Agent Orange, and argued that, therefore, he was entitled to 
the benefit of the doubt under VA regulations.  Even if such 
is an accurate portrayal of what Dr. Heath said, mere 
uncertainty about whether claimed exposure to Agent Orange 
was related to the veteran's cancer does not mean the 
evidence in is in equipoise on that question.  The other 
evidence, including Dr. Heath's opinion in April 1997, must 
also be considered.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. § 3.102.




In light of the above, the preponderance of the competent and 
probative evidence is against a finding that the carcinoma of 
the right tonsil was related to any exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1116; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096; Combee, 34 F.3d 
1039 at 1042; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

To the extent that the veteran has argued that he contracted 
the EBV while in Vietnam and that such a virus caused his 
cancer, AFIP noted that some studies had found significantly 
high titers of the EBV antibodies in patients with tonsillar 
squamous cell carcinoma in comparison to control patients, 
and at the hearing, the veteran's spouse testified that a 
doctor at Duke University told her that the EBV sometimes 
caused the veteran's type of cancer.  However, there is no 
competent evidence that the veteran contracted EBV during 
service.  Additionally, although in his November 1996 letter 
Dr. Heath stated that some cancers of the nasopharynx could 
be caused by EBV, he specifically excluded tonsil cancer.  He 
further stated that the veteran "may have" been exposed to 
EBV in Southeast Asia and that this "may have predisposed 
him to this cancer but no one will ever be able to tell for 
sure."  On its face, the comment regarding predisposition 
seems to relate to nasopharyngeal cancer - and not tonsil 
cancer- but, regardless, Dr. Heath said that even if there 
were evidence of elevated EBV titers, such a finding would 
not be conclusive as to the cause of the veteran's cancer.  

In short, the preponderance of the evidence is against a 
finding that the carcinoma of the right tonsil was incurred 
in or aggravated by service, or was otherwise related to 
service, including any exposure to Agent Orange.  
Accordingly, service connection for residuals of cancer of 
the right tonsil, claimed as a residual of exposure to Agent 
Orange, is not warranted.  38 U.S.C.A. §§ 1110, 1116; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  





ORDER

Service connection for residuals of cancer of the right 
tonsil, claimed as a residual of exposure to Agent Orange, is 
denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

